Exhibit INDEX TO CONSOLIDATED FINANCIAL STATEMENTS AND SCHEDULES XLNT Veterinary Care, Inc. and Subsidiaries (a development stage company) Report of Independent Registered Public Accounting Firm. 2 Consolidated Balance Sheets as of December 31, 2007 and 2006. 3 Consolidated Statements of Operations for the year ended December 31, 2007, 2006, and 2005. 4 Consolidated Statements of Stockholders’ Equity for the year ended December 31, 2007, 2006, and 2005. 5 Consolidated Statements of Cash Flows for the year ended December 31, 2007, 2006, and 2005. 6 Notes to Consolidated Financial Statements. 8 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Pet DRx Corporation Brentwood, Tennessee We have audited the consolidated balance sheets of XLNT Veterinary Care Inc. and subsidiaries (the “Company”) as of December 31, 2007 and 2006, and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2007.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2007 and 2006, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2007, in conformity with U.S. generally accepted accounting principles. /s/ SINGER LEWAK GREENBAUM & GOLDSTEIN LLP Irvine, California March 31, 2008 2 XLNT VETERINARY CARE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except par value and number of shares) December 31, 2007 December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 2,005 $ 3,968 Trade accounts receivable, net 179 155 Inventory 1,268 988 Prepaid expenses and other 910 514 Due from related parties 238 Total Current assets 4,600 5,625 Property and Equipment, net 7,887 2,784 Other assets: Goodwill 49,190 28,980 Other intangible assets, net 7,145 4,446 Other 1,020 165 Total assets $ 69,842 $ 42,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Current portion of long-term obligations, net of debt discount $ 1,533 $ 1,501 Accounts payable 6,481 388 Payments due for acquisitions 3,940 Accrued payroll and other expenses 5,577 1,508 Accrued income taxes 189 410 Due to a related party 356 135 Obligations under capital leases, current portion 520 250 Bank line of credit 69 Other 87 Total Current liabilities 14,656 8,288 Long-term liabilities: Convertible debt, net of debt discount 11,361 6,208 Term notes, less current portion and net of debt discount 21,532 5,418 Obligations under capital leases, less current portion 531 397 Deferred rent 97 17 Other 145 377 Total long term liabilities 33,666 12,417 Total liabilities 48,322 20,705 Stockholders' equity Preferred stock, par value $0.0001, 10,000,000 shares authorized Series A: 9,925,000 and 9,925,000 shares outstanding as of December 31, 2007 and 2006, respectively 1 1 Series B: 34,581 and -0- shares outstanding as of December 31, 2007 and 2006, respectively Common stock, par value $0.0001, 50,000,000 shares authorized, 5,509,250 and 4,618,500 shares outstanding as of December 31, 2007 and 2006, respectively 1 Additional paid-in capital 41,402 24,747 Accumulated deficit (19,884 ) (3,453 ) Accumulated other comprehensive income Total stockholders' equity 21,520 21,295 Total liabilities and stockholders' equity $ 69,842 $ 42,000 See Notes to Consolidated Financial Statements 3 XLNT VETERINARY CARE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Year ended December 31, 2007 2006 2005 Revenue $ 62,528 $ 17,442 $ 4,740 Direct costs 59,088 15,510 3,461 Hospital contribution 3,440 1,932 1,279 Selling, general and administrative expense 12,680 3,352 2,313 Impairment of goodwill and intangibles 3,671 — — Loss from operations (12,911 ) (1,420 ) (1,034 ) Other income (expense): Interest income 118 527 14 Interest expense (3,843 ) (950 ) (200 ) Gain on sale of building 249 Loss before provision for income taxes (16,387 ) (1,843 ) (1,220 ) Provision for income taxes 44 25 90 Net loss $ (16,431 ) $ (1,868 ) $ (1,310 ) Basic loss per common share $ (3.07 ) $ (0.41 ) $ (0.42 ) Diluted loss per common share $ (3.07 ) $ (0.41 ) $ (0.42 ) Weighted average used in computing basic and diluted loss per share: Shares used for computing basic loss per share 5,349 4,541 3,090 Shares used for computing diluted loss per share 5,349 4,541 3,090 See Notes to Consolidated Financial Statements 4 XLNT VETERINARY CARE, INC. AND SUBSIDIARIES STATEMENT OF STOCKHOLDERS’ EQUITY (In thousands except number of shares) Preferred StockA Preferred StockB Common Stock Shares Amount Shares Amount Shares Amount Additional Paid-in-capital Accumulated Deficit Total Balance as of December 31, 2004 $ $ 2,212,500 $ $ 1,246 $ (275) $ 971 Common stock issued for cash 397,500 471 471 Preferred A issued for cash, net of fees 2,156,166 1 3,878 3,878 Warrants issued in conjunction with debt 330 330 Exercise of warrants for cash 1,681,000 1,587 1,587 Warrants repurchased for cash (501) (501) Current period expense of non-employee options for services 267 267 Net loss (1,310) (1,310) Balance as of December31, 2005 2,156,166 1 4,291,000 7,278 (1,585) 5,693 Sale of Preferred A for cash, net 7,860,834 16,443 16,443 Repurchase of preferred stock (92,000) (221) (221) Repurchase of warrants (514) (514) Exercise of warrants 183,000 72 72 Cashless exercise of non-employee options for services 67,000 Exercise of non-employee options for services 48,000 92 92 Warrants issued for services 1,510 1,510 Stock option exercises 29,500 51 51 Stock compensation expense 36 36 Net loss (1,868) (1,868) Balance as of December31, 2006 9,925,000 1 4,618,500 24,747 (3,453) 21,295 Sale of Preferred B for cash, net 32,934 13,644 13,644 Repurchase of common stock (6,250) (25) (25) Exercise of warrants 1,647 Common stock issued upon debt conversion 897,000 1 1,495 1,496 Warrants issued as debt discount 1,371 1,371 Stock compensation expense 170 170 Net loss (16,431) (16,206) Balance as of December 31, 2007 9,925,000 $ 1 34,581 $ 5,509,250 $ 1 $ 41,402 $ (19,884) $ See Notes to Consolidated Financial Statements 5 XLNT VETERINARY CARE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year ended December 31, 2007 2006 2005 Cash flows used in operating activities: Net loss $ (16,431 ) $ (1,868 ) $ (1,310 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,828 469 132 Amortization of debt costs 627 88 Impairment of goodwill and intangibles 3,671 Loan fees 94 Share-based compensation 415 36 267 Gain on sale of building (249 ) Deferred rent (113 ) (2 ) 3 Other (531 ) Changes in operating assets and liabilities: Accounts receivable 284 65 (36 ) Inventory 394 (133 ) (121 ) Prepaid expenses and other (799 ) (302 ) (158 ) Accounts payable 5,486 199 (91 ) Accrued payroll and other expenses 3,244 635 458 Income taxes (328 ) (114 ) 90 Net cash used in operating activities (2,502 ) (927 ) (672 ) Cash flows used in investing activities: Property and equipment additions (5,036 ) (1,656 ) (11 ) Business acquisitions, net of cash received (16,832 ) (13,255 ) (4,396 ) Proceeds from sale of building 1,244 Payments made related to prior year acquisition (3,940 ) Net cash used in investing activities (24,564 ) (14,911 ) (4,407 ) Cash flow provided by financing activities: Proceeds from issuance of common stock, net 123 1,556 Proceeds from Series A preferred stock, net of expenses paid in cash 17,302 4,530 Proceeds from term loan with preferred stock warrants 14,935 (735 ) Proceeds from Series B preferred stock, net of expenses paid in cash 13,641 Repurchases of preferred stock and common stock warrants (25 ) Proceeds from notes payable 2,890 Payments on notes payable (3,063 ) (701 ) (389 ) Payments on capital lease obligations (385 ) (64 ) (57 ) Net cash provided by financing activities 25,103 15,925 8,530 Increase (decrease) in cash and cash equivalents (1,963 ) 87 3,451 Cash and cash equivalents at beginning of period 3,968 3,881 430 Cash and cash equivalents at end of period $ 2,005 $ 3,968 $ 3,881 Supplemental disclosures: Cash paid during the period for: Income taxes $ 97 $ 76 2 Interest $ 2,510 $ 872 170 Schedule of non-cash investing and financing activities: 6 Detail of acquisitions: Fair value of assets acquired $ 30,659 $ 25,444 8,176 Cash paid for acquisitions and related direct costs (16,832 ) (13,255 ) (4,396 ) Obligations to sellers of acquired hospitals, notes payable and assumed liabilities $ 13,827 $ 12,189 3,780 Building acquired: Purchase price $ 930 Cash paid (430 ) Mortgage held by seller $ 500 Common stock warrants issued as payment of offering costs $ 1,510 Common stock issued upon conversion of debt $ 1,495 Offering costs to be paid in common stock warrants $ 859 $ 652 See Notes to Consolidated Financial Statements 7 XLNT VETERINARY CARE, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 1. The Company XLNT Veterinary Care, Inc. ("XLNT” or the “Company”) was incorporated in the state of Delaware on March 10, 2004.The Company is a provider of primary and specialty veterinary care services to companion animals through a network of veterinary hospitals.It intends to grow and enhance its profitability by acquiring established veterinary practices in select regions throughout the United States, and by expanding same-store revenue and capitalizing on economies of scale and cost reduction efficiencies. At December 31, 2007, we owned and operated 26 animal hospitals in 5 regions of the state of California.Our headquarters are located in Brentwood, Tennessee.The 26 hospitals are wholly-owned subsidiaries, which operate either in the name of the subsidiary or, in certain cases, under a fictitious name. On January 4, 2008, the Company merged with Echo Healthcare Acquisition Corporation (“Echo”) pursuant to the Second Amended and Restated Agreement and Plan of Merger dated October 23, 2007 (the “Merger Agreement”).As a result of the merger, the Company became a wholly-owned subsidiary of Echo and a publicly traded company.See Note 16 for further information related to the merger. The Company’s fiscal year end is December 31.The presentation of XLNT and its subsidiaries in these consolidated statements is for the years ended December 31, 2007, 2006, and 2005. 2. Summary of Significant Accounting Policies a. Principles of Consolidation Our consolidated financial statements include the accounts of XLNT and all wholly-owned subsidiaries.We have eliminated all intercompany transactions and balances.Certain prior year amounts have been reclassified to conform to current-year presentation. b. Cash and Cash Equivalents Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents.The Company considers highly liquid money market investments with original maturities of three months or less at the date of purchase to be cash equivalents.The Company maintains its cash and cash equivalents with high-credit quality financial institutions.At times, such amounts may exceed federally insured limits.At December 31, 2007 and 2006, the Company had cash balances of $1.9 million and $3.9 million, respectively, in excess of the FDIC insured limit.The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk on its cash equivalent accounts. c. Revenue Recognition Revenue is comprised of sales of veterinary care services, pharmaceutical products, pet food and pet supplies.We recognize revenue and direct costs, barring other facts, when the following revenue recognition criteria have been met: ·persuasive evidence of a sales arrangement exists; ·delivery of goods has occurred or services have been rendered; ·the sales price or fee is fixed or determinable; and, ·collectability is reasonably assured. Revenue is reported net of sales discounts and excludes sales taxes. 8 Direct costs are comprised of all costs of services and products at the animal hospitals, including, but not limited to, salaries of veterinarians, technicians and all other veterinary hospital-based personnel, facilities rent, occupancy costs, supply costs, depreciation and amortization, certain marketing and promotional expense and costs of goods sold associated with the retail sales of pharmaceutical products, pet food and pet supplies. d. Inventory Inventory consists of clinical supplies and products sold to customers.Inventory is valued at the lower of cost or market using the first-in, first-out (“FIFO”) or average price method.Inventory quantities on hand in excess of forecasted demand are considered to have reduced market value; and therefore, the cost basis is adjusted to the net realizable value.Typically, the market values for excess or obsolete inventories are considered to be zero. e. Property and Equipment Property and equipment are recorded at cost.Equipment held under capital leases is recorded at the lower of the present value of the minimum lease payments or the fair value of the equipment at the beginning of the lease term. Depreciation and amortization are recognized on the straight-line method over the following estimated useful lives: Buildings 30 years Leasehold improvements Lesser of lease term or asset life Furniture and equipment 5 to 7 years Computer equipment 3 to 7 years Equipment held under capital leases Lesser of lease term or 5 to 10 years f. Income Taxes We account for income taxes under SFAS No. 109, “Accounting for Income
